Citation Nr: 0714685	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1965 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been productive of Level II hearing acuity in the right ear 
and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is applicable to this appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.

In this case, the veteran's claim for service connection for 
hearing loss was received in September 2002.  In 
correspondence dated in the same month, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  In March 2003, the RO granted service 
connection for bilateral hearing loss and the veteran 
appealed the initial disability evaluation assigned.  The 
claim for a higher initial evaluation for bilateral hearing 
loss is a downstream issue from the grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  VA's General Counsel held that no VCAA notice was 
required for such downstream issues, and that a court 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a subsequent court case, neither this case nor 
the General Counsel opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is represented by an experienced advocate for 
veterans' rights.  The Board assumes that a conscientious 
representative would impart to his client what evidence was 
needed to substantiate his claim.  Clearly, from submissions 
by and on behalf of the veteran, the veteran's representative 
has demonstrated that he is fully conversant with the legal 
requirements in this case.  His knowledge is imputed to the 
veteran.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a claim, including the 
degree of disability and the effective date of an award.  The 
veteran has not been provided with this information.  Despite 
the inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, any questions as to the rating or effective 
date to be assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded an appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.    

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The Board finds that an increased rating is not warranted for 
the service-connected hearing loss during any portion of the 
appeal period.  

There is only one report of an audiological evaluation which 
satisfies VA regulatory criteria for evaluation of hearing 
loss claims.  On the authorized VA audiological evaluation in 
January 2003, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
70
65
LEFT
25
75
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone loss for the right ear was 61 decibels 
and the average pure tone loss for the left ear was also 61 
decibels.  When these values are applied to Table VI, they 
result in level II hearing disability in the right ear and 
level II hearing disability in the left ear.  When level II 
hearing for the right ear is combined with level II hearing 
for the left ear under Table VII, the resulting disability 
evaluation is noncompensable.  The Board notes that the 
audiology testing reveals an exceptional pattern of hearing 
impairment in the left ear as set out under 38 C.F.R. 
§ 4.86(b).  The January 2003 VA examination results 
demonstrate that the puretone threshold was 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
When the puretone average loss of 61 decibels is applied to 
Table Via, the resulting roman numeral is IV.  This numeral 
must then be elevated to the next higher Roman numeral which 
is level V.  When level II hearing for the right ear is 
combined with level V hearing for the left ear under Table 
VII, the resulting disability evaluation is 10 percent which 
is the current evaluation assigned.  

The Board notes that in March 2004, a private audiologist 
opined that the veteran's hearing loss disability warrants a 
30 percent evaluation under the American Academy of 
Otolaryngology formula.  The audiologist reported that speech 
discrimination testing conducted using the Northwestern 
University word list (NU6) revealed only 76 percent speech 
for the right ear and 72 percent discrimination for the left 
ear.  The Board finds that this evidence is insufficient to 
be used for rating purposes.  38 C.F.R. § 4.85 specifically 
directs that an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
using Maryland CNC testing and also must include a puretone 
audiometry test.  The private audiologist did not employ 
Maryland CNC testing to determine the veteran's voice 
discrimination.  The fact that the audiologist opined that 
the veteran's disability evaluation should be 30 percent is 
not controlling in this decision.  The 30 percent evaluation 
was not based on the rating criteria VA is statutorily bound 
to apply in adjudicating this claim.  As demonstrated above, 
the VA rating criteria only demonstrates the presence of a 10 
percent hearing disability.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hearing loss now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against assignment of a rating in excess of 10 
percent for the service-connected bilateral hearing loss.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).

ORDER

The appeal is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


